Citation Nr: 1612697	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-46 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral wrist disability.
 
2. Entitlement to an effective date prior to July 23, 2008, for the grant of service connection for Meniere's disease, to include on the basis of clear and unmistakable error in prior rating decisions.

3. Entitlement to a compensable rating for exostosis of the ears.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to July 1977. 

These matters come before the Board of Veterans' Appeals (Board) from October 2008, October 2009 and March 2010 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).

In December 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO. A transcript of the proceeding is in the file. In a June 2012, October 2012, and June 2013 the Board remanded the claims for additional development. The claims folder reflects that the RO has complied with the previous remand instructions and subsequently issued a supplemental statement of the case (SSOC).


FINDINGS OF FACT

1. In an unappealed January 1979 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral wrist disability.
 
2. The evidence submitted subsequent to the January 1979 rating decision does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for bilateral wrist disability.

3. The competent credible evidence of record is against a finding that the Veteran is entitled to an effective date earlier than July 23, 2008 for entitlement to service connection for Meniere's disease.

4. The November 2001 and May 1995 rating decisions were reasonably supported by evidence then of record, and the record does not demonstrate that the RO incorrectly applied the statutory or regulatory provisions extant at that time, or that the correct facts, as known at that time, were not considered.

5. The Veteran's service-connected exostosis of the ears has not been shown to have been manifested by swelling, dry and scaly or serious discharge, and itching requiring frequent and prolonged treatment.


CONCLUSIONS OF LAW

1. The unappealed January 1979 rating decision which denied service connection for a bilateral wrist disability is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 20.1103 (2015).
 
2. New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for a bilateral wrist disability, is not reopened. 38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).

3. The criteria for an effective date earlier than July 23, 2008 for entitlement to service connection for Meniere's disease have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2015).

4. The November 2001 and May 1995 rating decisions did not contain CUE. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2015).

5. The criteria for a compensable rating for exostosis of the ears have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.31, 4.88, Diagnostic Code 6210 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In VA correspondence, dated in July 2013, VA informed the Veteran of what evidence was required to substantiate the claims on appeal, of his and VA's respective duties for obtaining evidence, of the reasons for the prior denials, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection. Thus, the duty to notify has been satisfied.

With regard to the duty to assist, the claims file contains the appellant's service treatment records (STRs), social security administration (SSA) records, private medical records, and the statements of the Veteran. The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

In regard to the Veteran's claim for a compensable rating for exostosis of the ears, the Veteran was afforded VA examinations in May 2013 and April 2008. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations obtained in this case are more than adequate, as they provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claims has been obtained.

Bilateral wrist disability

Legal criteria 

New and material evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314   (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminating the concept of a well-grounded claim).

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604   (Fed.Cir.1996) (table). Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology. See Barr v. Nicholson, 21 Vet.App. 303 (2007). Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms. Savage v. Gober, 10 Vet.App. 488 (1997).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the appellant's claim for entitlement to service connection for a bilateral wrist disability was denied by the RO in January 1979, because the Veteran failed to show that he had a bilateral wrist condition causally related to his active military service. The appellant did not appeal the decision and it became final. In January 2010, the appellant requested that his claim for entitlement to service connection for a bilateral wrist disability be reopened.

Evidence of record at time of last final denial

At the time of the January 1979 RO denial, the evidence of record consisted of the Veteran's DD 214, his STRs, the Veteran's lay statements, medical records and correspondence. 

A December 1978 VA medical examination reflects the Veteran's bilateral wrist as normal with full range of motion and without tenderness or swelling.

Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records and the statements of the Veteran that his bilateral wrist condition related to service. (See January 2010 statement in support of the claim). The Veteran submitted additional medical records which were already associated with the claims folder and considered in the January 1979 rating decision. 

Old and new evidence of record considered as a whole

The Board finds that the additional evidence does not raise the possibility of substantiating the claim for entitlement to service connection for a bilateral wrist disability. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade, 24 Vet. App. at 110.

The evidence received since the last final decision does not relate to establishing a fact necessary to the Veteran's claim. The additional medical evidence is simply duplicative of the medical records already associated with the claims folder. Additionally, the additionally evidence submitted does not reflect the Veteran with a current diagnosis of bilateral wrist disability. In addition, the Veteran's lay statements that his alleged bilateral wrist disability is related to his active military service are cumulative and redundant; as the Veteran made similar statements at the time of the last prior final denial. Based on the foregoing, the Board concludes that the evidence submitted since the January 1979 RO decision is not new and material and does not serve to reopen the Veteran's service connection claim. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Entitlement to an effective date prior to July 23, 2008, for Meniere's disease, to include on the basis of clear and unmistakable error in prior rating decisions.

The claims folder reflects that the Veteran's Meniere's disease was granted service connection in an October 2009 rating decision, with the effective date of July 23, 2008, date his request to re-open his claim for Meniere's disease was received by VA. The Veteran contends that his effective date should be earlier than July 23, 2008.

Legal criteria

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155.

Clear and Unmistakable Error

Previous determinations on which an action was predicated will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 38 C.F.R. § 3.105(a).

A determination of CUE is a three-pronged test, (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Analysis

The appellant seeks an effective date earlier than July 23, 2008 for entitlement to service connection for Meniere's disease. For the reasons that follow, the Board concludes that the evidence of record is against a finding that an earlier effective date is warranted.

Although the Veteran filed a claim for compensation in July 1978, it pertained only to his knees, back, stomach, chest, ears, and headaches, with no mention of Meniere's disease. The Veteran subsequently filed a claim for service connection for dizziness, diagnosed as probable Meniere's disease, which was subsequently denied in May 1995. The May 1995 rating decision explained, that at the time, the evidence did not reflect in-service complaints of chronic dizziness. The claims folder further reflects that while the Veteran was diagnosed with Meniere's disease, the medical evidence did not contain a medical opinion causally relating the condition with his active military service, or that it manifested during service. 

The Veteran submitted a request to re-open his claim for Meniere's disease in May 2001 which was subsequently denied in November 2001 because the evidence submitted was not new and material. The rating decision acknowledged the Veteran's Meniere's disease, but found the additional medical evidence did not establish a fact necessary to substantiate the claim, specifically a causal link to his active military service.

The Veteran did not appeal the November 2001 decision and it became final. On July 23, 2008, VA received the Veteran's request to re-open his claim to service connection for Meniere's disease. In an August 2008 VA medical examination report, the physician opined that the Veteran's Meniere's disease is more likely than not related to his active military service. The veteran was subsequently granted service connection effective July 23, 2008, date receipt of the claim.

Based on the above, the Board finds an earlier effective prior to July 23, 2008 is not warranted. Here, the denials for service connection for Meniere's disease prior to July 23, 2008 were final. The claims folder does not reflect, nor does the Veteran assert, that he submitted any communication indicating an intent to file a claim for service connection for Meniere's disease between the last final decision and July 23, 2008. As such, an earlier effective date prior to July 23, 2008 is not applicable.

As noted earlier, the Veteran has alleged that clear and unmistakable errors were made, specifically in the May 1995 and November 2001 rating decisions. As the November 2001 rating decision became final, it may only be reversed or amended based on clear and unmistakable error (CUE). See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a). As explained earlier, a determination of CUE requires a finding that the correct facts, as they were known at the time, were not before the adjudicator; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Here, the facts known at the time of the previous denials does not reflect that the Veteran's Meniere's disease was causally related to service. 

The Board notes that the claims folder reflects the Veteran with ear abnormalities; however, the medical evidence at the time did not provide a link between the Veteran's military service and Meniere's disease. The claims folder does not reflect, nor does the Veteran allege that the claims folder consisted of a medical opinion providing such link. 

As the evidence of record reflects that the RO considered the correct facts as they were known at the time, and correctly applied the existing statutory or regulatory provisions; there was no clear error, and the RO's decision was the product of reasonable weighing of the evidence. See Russell, 3 Vet. App. 310; Fugo, 6 Vet. App. at 43-44. As such, the May 1995 and November 2001 decisions will not be reversed or amended. See 38 C.F.R. § 3.105(a).

Exostosis of the ears

Legal criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014). Evaluations of a service-connected disability require review of the entire medical history regarding the disability. 38 C.F.R. §§ 4.1, 4.2. If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Although a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2015), see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's service-connected exostosis of the ears is rated under Diagnostic Code 6210. This diagnostic code provides for a maximum 10 percent rating for swelling, dry and scaly or serious discharge, and itching requiring frequent and prolonged treatment. 38 C.F.R. § 4.87, Diagnostic Code 6210.

Analysis

An August 2008 VA medical examination report reflects the Veteran's ears with mild buildup of exostosis, but not blocking the view of the drums bilaterally. The examination did not note swelling, serious discharge, or itching that requires frequent and prolonged treatment.

A March 2013 VA medical examination report reflects upon physical examination the Veteran's external ear, ear canal, and tympanic membrane were normal. The examination further notes no residual ear exostosis/ear disease was evident.

Based on the above, to include the Veteran's lay statements of excessive wax build up, the Board finds that a compensable rating for the Veteran's service-connected exostosis of the ears is not warranted. The clinical records do not reflect either of the Veteran's ears with swelling, dry and scaly or serious discharge, and itching requiring frequent and prolonged treatment. As such, a noncompensable rating is appropriate.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's bilateral exostosis of the ears are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's service connected disability symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations. See 38 C.F.R. § 3.321(b); Johnson  v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014). That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.

Finally, the Board is cognizant that a claim for a total rating based upon individual unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Veteran is in receipt of TDIU for his service-connected disabilities, to include his bilateral exostosis of the ears. Therefore, the issue of entitlement to TDIU is moot.



ORDER

New and material evidence not having been received to reopen the claim of entitlement for service connection for a bilateral wrist disability, the appeal is denied.
 
Entitlement to an effective date prior to July 23, 2008, for the grant of service connection for Meniere's disease, to include on the basis of clear and unmistakable error in prior rating decisions is denied.

Entitlement to a compensable rating for exostosis of the ears is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


